DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022, 06/28/2022, 08/08/2022 and 09/19/2022 have been considered and placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 and 20 of U.S. Patent No. 11, 165, 611 B2 in view of US 2017/0019276 A1. 
All of the features of independent claim 11 of the instant application are included in independent claim 11 of the ‘611 patent, except these features “a multi-input comparator (MIC) having four inputs connected to four respective wires of a multiwire bus” and “a data history circuit configured to provide a prior data output”. The ‘276 publication teaches multi-input comparator having four inputs (item 32) of  a communication bus (C) (see at least figures 1 and 2A and description thereof); ‘276 also teaches a data history circuit (see at least figures 4a-4b (item 41 with Z-1) and para. 52) configured to provide a previous data output. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application to modify the ‘611 patent and teach a multi-input comparator (MIC) having four inputs connected to four respective wires of a multiwire bus and a data history circuit configured to provide a prior data output, as taught by the ‘276 publication, thereby, allowing to have a more detailed/descriptive apparatus (such as DFE).
All of the features of claim 12 of the instant application are taught by claim 12 of the ‘611 patent.
All of the features of claim 13 of the instant application are taught by claim 13 of the ‘611 patent.
All of the features of claim 14 of the instant application are taught by claim 14 of the ‘611 patent.
All of the features of claim 15 of the instant application are taught by claim 15 of the ‘611 patent.
All of the features of claim 16 of the instant application are taught by claim 16 of the ‘611 patent.
All of the features of claim 17 of the instant application are taught by claim 17 of the ‘611 patent.
All of the features of claim 18 of the instant application are taught by claim 18 of the ‘611 patent.
All of the features of claim 20 of the instant application are taught by claim 20 of the ‘611 patent.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter of independent claim 1.
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest particularly the following limitations in independent claim 1:
“
generating a plurality of sub-channel outputs by combining signals received via a
plurality of wires, each sub-channel output generated according to a respective input permutation of the signals received via the plurality of wires, the input permutation determined by a respective sub-channel vector of a plurality of mutually-orthogonal sub-channel vectors;
generating, for each sub-channel output, a corresponding set of two decisions by
sampling the sub-channel output at respective speculative decision feedback equalization (DFE) decision thresholds of a pair of speculative DFE decision thresholds, the corresponding set of two decisions generated at a sampling instant determined by a sampling clock;
determining a data decision from each set of two decisions according to a set of historical data decisions;
determining at least one edge trajectory sample from at least one set of two decisions responsive to detection of a predetermined transitional data pattern;
generating a phase-error signal based on the at least one edge trajectory sample and a corresponding previous data decision obtained from the set of historical data decisions; and
providing the phase-error signal to a clock recovery circuit to adjust the sampling instant of the sampling clock to align the second speculative DFE decision threshold with a trajectory of the data signal at the sampling instant.
”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0224621 teaches a partial response receiver 600 that performs a clock data recovery (CDR) function (fig. 24).
US 2009/0224806 A1 relate to an analog baud-rate Mueller-Muller algorithm based clock and data recovery (CDR).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632